Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 8, 2007                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  133934                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  ________________________________________                                                            Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  IN RE JESSE JAMES LUCKING, Minor.                                                                                  Justices

  ________________________________________

  DEPARTMENT OF HUMAN SERVICES,
          Petitioner-Appellee,
  v                                                                SC: 133934
                                                                   COA: 273762
                                                                   Oakland CC
                                                                   Family Division: 05-704707-NA
  JAMES MICHAEL LUCKING,
           Respondent-Appellant,
  and
  HOLLY MARIE WALTERS,
             Respondent.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 24, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 8, 2007                        _________________________________________
           s0605                                                              Clerk